—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated August 24, 1998, which granted the defendants’ respective motions, inter alia, for summary judgment dismissing the complaint insofar as asserted against them.Ordered that the order is reversed, on the law and as a matter of discretion, with one bill of costs, the motions are denied, and the complaint and all cross claims are reinstated.CPLR 3212 (a), as amended effective January 1, 1997, requires a motion for summary judgment to be made within 120 days after the filing of the note of issue, except with leave of court on good cause shown (see, CPLR 3212 [a], as amended by L 1996, ch 492). The plaintiffs filed their note of issue in April 1997. The defendants’ respective motions for summary judgment were made in May 1998, more than 120 days after the filing of the note of issue, and without a showing of good cause for the delay (see, Scocozza v Tolia, 262 AD2d 548; Deinhardt v Vought, 258 AD2d 432; Anzalone v Varis, 254 AD2d 381; Krug v Jones, 252 AD2d 572; Phoenix Garden Rest. v Chu, 245 AD2d 164). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.